DETAILED ACTION
“Method for Operating a Bending Machine”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 09/27/2021 have been entered. Claims 1-2 and 4-10 have been amended and claims 1-10 remain pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removal from one another of the bending punch and the bending die, to such an extent until no force from the bending punch and the bending die acts on the workpiece any longer” (clm. 1) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Interpretation
Examiner notes that the claim interpretation set forth in the Non-Final Office Action (mailed 08/02/2021) is restated below, modified in view of Applicant’s amendment to the claims (filed 09/27/2021).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an optical detector” in clm. 1
“a manipulation apparatus” in clm. 5
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for these 35 USC 112(f) limitations:
The Specification does not provide specific corresponding structure for the “optical detector” 
The Specification does not provide specific corresponding structure for the “manipulation apparatus”

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a safety system” in clm. 1, 2, and 8
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites the limitation “removal from one another of the bending punch and the bending die, to such an extent until no force from the bending punch and the bending die acts on the workpiece any longer and thereby stress on the workpiece is relieved.” 
The nature of the invention is a method for bending a workpiece using a bending punch, a bending die, and a safety system; after an initial bending step takes place, the bending punch is moved away from the bending die thereby allowing for springback of the workpiece; detection of the actual bending angle; and re-bending of the workpiece, taking into account the deformation behavior/springback of the material. The breadth of the claims is rendered unascertainable by the limitation “no force from the bending punch and the bending die acts on the workpiece any longer;” no structure is present within the claims or the specification which facilitates such a state. The amount of direction provided by the inventor is inadequate to facilitate such a state. Figure 2 of the instant invention depicts the “the bending steps of pre-bending and stress relief for One of ordinary skill in the art would understand that in figure 2, the bending die is asserting at least a normal force on the workpiece; thus the invention of figure 2 differs from the invention of claim 1. No working examples (or figures) are depicted in the disclosure as originally filed wherein “no force from the bending punch and the bending die acts on the workpiece.” One of ordinary skill in the art would have to undertake an undue amount of experimentation to make and use to claimed invention based on the content of the disclosure; to construct the invention of claim 1, one of ordinary skill in the art would have to fabricate some sort of support that suspends the workpiece between the bending punch and the bending die in the state in which the workpiece is stress relieved, without such support exerting undesirable forces on the workpiece which adversely affect the bending angle and determination of the material properties based on the bending angle. 
Claims 2-10 are rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 112(b)
The rejections of claims 1-10 under 35 USC 112(b) set forth in the Non-Final Office Action (mailed 08/02/2021) have been overcome by Applicant’s amendments to the claims (filed 09/27/2021); as such, the rejections under 35 USC 112(b) precious set forth are withdrawn. However, the following rejections under 35 USC 112(b) are newly set forth in view of Applicant’s amendment to the claims.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that limitation "removal from one another of the bending punch and the bending die, to such an extent until no force from the bending punch and the bending die acts on the workpiece any longer and thereby stress on the workpiece is relieved.” This recitation renders the scope of the claims indefinite as it is unclear what structure within the claims r specification facilitates a state wherein “no force from the bending punch and the bending die acts on the workpiece.” This amounts to an omission of essential elements, as it is unclear how the claimed invention functions in the claimed manner. 
	Claims 2-10 are rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard et al (WO 2006/135961 A1; hereafter Appleyard) in view of Fischereder et al (US 9,278,383 B2; hereafter “Fischereder”)
Regarding Claim 1
Appleyard discloses a method for bending of a workpiece (3) along a straight bending line, by means of a bending punch (2) and a bending die (4) of a press brake (20; Pg. 10, ln. 10-19), comprising the steps: 
placement of the workpiece (3) between a bending punch (2) and a bending die (4; fig. 10a); 
displacement of the bending punch (2) in the direction toward the bending die (4), wherein the region between the bending punch (2) and the bending die (4)is monitored for the presence of obstacles by means of a safety system (26/28; fig. 7; Pg. 12, ln. 24-30), by a controller (Pg. 19, ln.. 12-14), during the approach movement between the bending punch (2) and the bending die (4), wherein the safety system (26/28) has a light (26; Pg. 11, ln. 25-28) disposed on a first longitudinal side of the press brake (20) and an optical detector (28; Pg. 12, ln. 1-5) disposed on a second longitudinal side of the press brake (20), wherein the optical detector (28) corresponds with the light (26; Pg. 12, ln. 24-30); -4-
pre-bending of the workpiece (3) to a pre-bending angle (α; fig. 4), which fits between a first workpiece leg (left leg of workpiece (3)) and a second workpiece leg (right leg of workpiece (3); Pg. 17, ln. 6-9); 
removal from one another of the bending punch (2) and bending die (4), until no load from the bending punch (2) and the bending die (4) acts on the workpiece (3) any longer and thereby stress on the workpiece is relieved (fig. 6; Pg. 18, ln. 29 - Pg. 19, ln. 14);
measurement of the bending angle (α) on the stress-relieved workpiece (Pg. 12, ln. 1-9) and evaluation of the deformation behavior of the workpiece (3; Pg. 16 ln. 30 - 
a control signal is generated (i. e. a signal output to a screen for viewing or a signal for the comparison/checking of image data by a processor; Pg. 19, ln. 3-14), and on the basis of the control signal, a correction of the position of the workpiece (3) is carried out (Examiner notes that if determination is made that reworking is necessary (Pg. 17, ln. 20-24) and there is an “obvious error in the work piece alignment” (Pg. 19, ln. 6-9) correction of the workpiece position must be made prior to reworking); 
displacement of the bending punch (2) in the direction toward the bending die (4) and thereby re-bending (“reworking”) of the workpiece (3), taking into consideration the determined -5-deformation behavior of the workpiece, until a final bending angle is achieved (Pg. 17, ln. 20-25). 
Appleyard does not specify wherein the method includes determination of the position of the bending line of the workpiece on which the process step of pre-bending was performed, whereby the position of the bending line is determined in relation to a center plane of the bending punch and/or of the bending die, whereby during the determination of the position of the bending line, the workpiece is in a state in which the workpiece is stress-relieved, wherein the safety system is used for determination of the position of the bending line, and wherein when an established maximally permissible deviation of the position of the bending line from the center plane is determined by means of the controller and that the correction of the position of the workpiece is carried out, until the position deviation of the bending line lies within a permissible maximal deviation from the center plane.
Fischereder discloses: a method for bending a workpiece wherein workpiece positioning is optimized to minimize non-production time and ensure high accuracy and operational safety (col. 1, ln. 49-54). A multi-axis robot (20) - with a gripping device (21) - is utilized in conjunction with the bending press (2) for positioning a workpiece (4) between bending tools (12; Col. 4, ln. 50-54). Fischereder teaches that the positioning includes: positioning of the workpiece bending line (82; col. 9, ln. 41-45) relative to the bending plane (56; col. 6, ln. 25-35) and correction of the angular deviation between a bending line (82) of the workpiece (3; i. e. an “angle bisector”) and the bending plane (56) of the bending tools (12; col. 8, ln. 1-7; fig. 6-8). 
Examiner notes that Appleyard teaches that the safety system can be used for determination of the alignment of a bent workpiece relative to the bending tools (Pg. 19, ln. 6-14), but does not disclose how repositioning of the workpiece takes place. Fischereder discloses an apparatus and method for accurate workpiece positioning, wherein the workpiece is positioned based on alignment of the bending line of the workpiece with the bending plane of the bending tools (col. 6, ln. 25-35)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the positioning apparatus of Fischereder into the apparatus of Appleyard, thereby forming an apparatus wherein the position of the bending line of the stress-relieved workpiece is determined by the safety system of Appleyard and compared to the bending plane of the first and/or bending die, and wherein if an established maximally permissible deviation of the position of the bending line from the center plane is determined by means of the controller, the correction of the 
Regarding Claim 2
Appleyard in view of Fischereder teaches the method according to claim 1,
Fischereder further teaches wherein the position of the angle bisector (82; bending line, 82, bisects the angle formed by the two legs of the workpiece before and after bending) between the first workpiece leg and second workpiece leg is determined, and an angle deviation of the angle bisector from the center plane is calculated by means of the controller, wherein when an established maximally permissible angle deviation of the angle bisector from the center plane is exceeded, a control signal is generated by means of the controller, and, on the basis of the control signal, a correction of the angle deviation of the workpiece is carried out, until the angle deviation lies within a permissible maximal deviation from the center plane (col. 8, ln. 1-7; fig. 6-8). 
When the positioning apparatus/method of Fischereder is incorporated into the apparatus of Appleyard - as described in reference to claim 1, above - the above limitations would be incorporated by one of ordinary skill in the art in addition to the determination of the position of the bending line of the stress-relieved and pre-bent workpiece by means of the safety system. One of ordinary skill in the art would have 
Regarding Claim 3
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the control signal is output to an operator of the press brake as an optical and/or acoustical warning signal (Pg. 19, ln. 3-14; in this case, an optical warning signal is displayed to the operator on the screen). 
Regarding Claim 4
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein in addition to the optical and/or acoustical warning signal, a representation of the position deviation of the bending line and/or of the direction deviation of the angle bisector is output to an operator of the press brake by a display (Pg. 19, ln. 3-14; Examiner notes that the image output to the screen shows both the workpiece and the bending tools, thus shows the claimed deviations). 
Regarding Claim 5
Appleyard in view of Fischereder teaches the method according to claim 1.
Fischereder further teaches wherein a control signal triggers a correction movement may be carried out by a manipulation apparatus (20) that holds the workpiece (3) during the bending procedure (col. 4, ln. 50-54). 
When the positioning apparatus/method of Fischereder is incorporated into the apparatus of Appleyard - as described in reference to claim 1, above - the above limitations would be incorporated into the system of Appleyard by one of ordinary skill in the art in order to minimize non-production time and ensure high accuracy and 
Regarding Claim 6
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the control signal triggers a correction movement of the bending punch or of the bending die (Pg. 17, ln. 1-5; upon identification by the safety system that the selected tool is not the correct tool, the first or bending die must be moved for replacement). 
Regarding Claim 7
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the bending angle of the stress-relieved workpiece is detected by means of sensors (i. e. cameras; Pg. 20, ln. 27 - Pg. 21, ln. 2). 
Regarding Claim 8
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the pre-bending angle and/or the bending angle of the stress-relieved workpiece is detected by the safety system (26/28; Pg. 16, ln. 26 - Pg. 17, ln. 9). 
Regarding Claim 9
Appleyard in view of Fischereder teaches the method according to claim 1.
Fischereder further teaches wherein the procedure for bending of the workpiece can only be carried out when the position of the bending line and/or the deviation of the angle bisector from the center plane lies within a tolerance range (col. 8, ln. 1-7). 
When the positioning apparatus/method of Fischereder is incorporated into the 

    PNG
    media_image1.png
    500
    408
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    730
    658
    media_image2.png
    Greyscale

Regarding Claim 10
Appleyard in view of Fischereder teaches the method according to claim 1.
Fischereder further teaches wherein the position of the bending line is determined (82; col. 8, ln. 1-7; Examiner notes that he location of the bending line (82) must be determined for this comparison and correction to be carried out) in that tangents (annotated fig. 7) laid against the inside of the first and second workpiece legs (annotated: bending shanks) are determined, and the bending line (82) is assumed to lie at the intersection (annotated) of the two tangents.
When the positioning apparatus/method of Fischereder is incorporated into the apparatus of Appleyard - as described in reference to claim 1, above - the above .
Response to Arguments
Applicant's arguments filed on September 27, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that:
It is respectfully submitted that the neither the primary reference to Appleyard et al. nor the secondary reference to Fischereder et al discloses or suggests measurement of the bending angle on the workpiece, whereby during the measurement of the bending angle, the workpiece is in a state in which it is stress-relieved, and evaluation of the deformation behavior of the workpiece. 
 It is respectfully submitted moreover, that both Appleyard et al. and Fischereder et al fail to disclose determination of the position of the bending line of the workpiece on which the process step of pre-bending was performed, whereby the position of the bending line is determined in relation to a center plane of the bending punch and/or of the bending die, whereby during the determination of the position of the bending line, the workpiece is in a state in which it is stress-relieved, wherein the safety system is used for determination of the position of the bending line, and wherein when an established maximally permissible deviation of the position of the bending line from the center plane is determined by the controller, a control signal is generated, and on the basis of the control signal, a correction of the position of the workpiece is carried out, until the position deviation of the bending line lies within a permissible maximal deviation from the center plane.

Examiner notes that all of these features were addressed in the Non-Final Office Action (mailed 08/02/2021). 
In the invention of Appleyard, the bending punch (2) and bending die (4) are removed from one another after bending, as depicted in figure 6. Measurement of the bending angle of such stress-relieved workpiece is carried out by the safety system as described in at least [Pg. 18, ln. 29 - Pg. 19, ln. 14] and [Pg. 17, ln. 3 & Pg. 17, ln. 20-24]. While Appleyard does not specify that wherein the safety system is used for determination of the position of the bending line of the workpiece in relation to a center plane of the bending punch and/or of the bending die; wherein when an established maximally permissible deviation of the position of the bending line from the center plane is determined by means of the controller; and correction of the position of the workpiece is carried out, until the position deviation of the bending line lies within a permissible maximal deviation from the center plane. 
Fischereder teaches that positioning of a workpiece for bending includes: positioning of the workpiece bending line (82; col. 9, ln. 41-45) relative to the bending plane (56; col. 6, ln. 25-35) and correction of the angular deviation between a bending line (82) of the workpiece (3; i. e. an “angle bisector”) and the bending plane (56) of the bending tools (12; col. 8, ln. 1-7; fig. 6-8).
The system of Appleyard is capable of such bending line/position determination, and modification of Appleyard to include the claimed features is rendered obvious through the teachings of Fischereder - as detailed in the 35 USC 103 rejection of claim 1, above. As the Applicant has not made any specific arguments to explain why the features of Appleyard and Fischereder previously cited are deficient, the previously set forth rejections of claims 1-10 are maintained and re-stated above, with minor changes in light of Applicant’s amendments to the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference listed on the attached PTO-892 and not relied upon are cited to show a bending and methods similar to that of the instant invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                             
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725